Citation Nr: 0529805	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1957.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Diego, 
California, VA Regional Office (RO).   

This case has previously come before the Board.  In May2004, 
the issue was remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned 
to the Board for further appellate review.  

In connection with his appeal, the veteran was afforded a 
hearing at the RO before a hearing officer in March 2000.  He 
testified before the undersigned Veterans Law Judge in 
Washington, D.C. via videoconference in May 2003.  A 
transcript of each of the hearings has been associated with 
the claims file.  

This case has been advanced on the Board's docket.  


FINDING OF FACT

Traumatic lumbar disc disease, status postoperative status is 
attributable to service.


CONCLUSION OF LAW

Traumatic lumbar disc disease, status postoperative status 
was incurred in wartime service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(d) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed the denial of service connection for 
a low back disorder.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
During service, the veteran was involved in an automobile 
accident.  The vehicle overturned 5 times and he was thrown 
from the car.  The veteran has testified that he had back 
pain following the accident.  The Board is willing to accept 
that someone in a vehicle that has overturned five times and 
has been ejected from the vehicle may experience back pain.  
Since service, degenerative disc disease of the lumbar spine, 
status post laminectomy has been diagnosed.  In 1999 a VA 
examiner concluded that it was less than likely that the 
majority of the disability and back pain was associated with 
the motor vehicle accident.  By implication, the examiner 
establishes that some of the disability is due to the 
accident.  
 
By letter dated in May 2000, D. S., D.C., related that he 
treated the appellant in May 2000 for chronic low back pain.  
The letter reflects that records dated from 1994 to 1997 were 
reviewed.  D.S. stated the following:
 
The above records regarding [the veteran's] 
injury in 1994 prove that he was suffering 
from a chronic degeneration in both his neck 
and low back[] much earlier than 1994.  
 
[The veteran] denies any major traumas in his 
life between his brush with death in 1953 
while in the Marines and his worker's 
compensation claim of 1994.  Osteophytes 
("bone spurs"), facet joint hypertrophy 
("arthritis in the spine"), and disc 
protrusion/extrusion ("slipped disc"), 
rarely if ever occur catastrophically.  They 
are almost always the result of a decades-old 
previous injury to which the body has 
adapted, at the expense of stability, 
mobility or both.  It seems very likely that 
an accident in which [the veteran] fractured 
his skull, received a concussion, was 
rendered comatose, and within a week of 
getting out of bed began complaining of low 
back pain, would certainly qualify as a 
traumatic injury powerful enough to have 
started the cascade of adaptations resulting 
in degeneration of the spine with all its 
concomitant parts (disc ruptures, arthritis, 
and bone spurs).  
 
Causation
 
An assessment of the [veteran's] condition, 
based on Examination, History and Complaints, 
exhibits reasonable medical probability 
consistent with the injuries that would have 
been evident from the type of accident that 
the [veteran] has described.  It is my 
professional opinion that the [veteran] did 
receive injuries as a result of an auto 
accident on 9/11/1953[.]  
 
By letter dated in October 2000, J. M., M.D., noted the 
veteran's history of a motor vehicle accident during service 
in 1953.  The appellant reported a history of an onset of 
back pain shortly after he was released from the hospital in 
association with the accident.  Dr. J. M. stated as follows:
 
The high correlation of back disability 
with documented injury is well 
established in industrial medicine.  
The major initiating events are usually 
one of trauma or lifting.  Absent some 
medical information to the contrary, 
the only other traumatic incident in 
[the veteran's] history is that of the 
automobile accident on September 11, 
1953.  Following a traumatic event to 
the back[,] the damaged areas are less 
stable and prone to acceleration of the 
degenerative changes.  These 
degenerative changes have the 
appearance of the back attempting to 
stabilize its structures by building up 
bony spurs and calcifying of damaged 
tissue.  His body's response is in many 
way[s] deleterious in that it results 
in a narrowing of the spinal canal 
decreasing the room for mobility of the 
spinal cord, and impinging on the nerve 
roots as they exit the spine at each 
level.  This is a sequence of events 
that I would attribute to the ultimate 
culmination in laminectomy and 
diskectomy of the L 4-5, L5-S1 disc 
spaces.  After the initial trauma, 
usually one can elicit a plethora of 
small events characterized as the back 
["]going out["] or "popping 
out[.]"[]  Based on the medical 
information and physical findings of 
[the veteran], it is my opinion that it 
is medically probable the initial 
trauma event precipitating his long 
course of back difficulties originated 
with the injury of September 11, 1953.  
Based on my five years experience in a 
military hospital treating military 
personnel[,] I am personally aware of 
the military.  I was frequently 
confronted with attempts to minimize 
the injury and symptoms in order to 
please your superiors and keep a clean 
record for promotional purposes.  
 
A portion of the [veteran's] ensuing 
back problems might be attributed to 
normal wear and tear and effects of 
aging, however, absent a significant 
traumatic or injury event, [sic] would 
not have accounted for his disability 
alone.  It is, therefore, my medical 
opinion that this [veteran's] current 
disability is related to the injury of 
September 11, 1953 while [in service].  

The issue before the VA is whether there is any disability 
due to service, not whether a majority of the problem is due 
to service.  In 2000, Dr. Mueller opined that some of the 
back problems may be due to normal wear and tear or aging, 
however, absent a significant traumatic or injury event, such 
would not have accounted for the disability alone.  
Therefore, it was his opinion that the disability was related 
to the in-service injury.

The Board has an obligation to base a decision on the 
evidence of record.  The private medical opinion is clearly 
positive evidence.  The VA opinion is less favorable, but 
contains an opinion that some of the disability is due to 
service.  The AOJ was at liberty to supplement the record, 
but did not.  The evidence supports the claim and service 
connection for traumatic lumbar disc disease, postoperative 
status is warranted.


ORDER

Service connection for traumatic lumbar disc disease, status 
postoperative status is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


